                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ERICA SCOTT,                                           CASE NO. C18-0063-JCC
10                             Plaintiff,                   ORDER
11          v.

12   MULTICARE HEALTH SYSTEM and CHAD
     KRILICH, individually,
13
                               Defendants.
14

15

16          This matter comes before the Court on Plaintiff’s motion for protective order regarding

17   Defendants’ proposed third-party discovery (Dkt. No. 32). Having thoroughly considered the

18   parties’ briefing and the relevant record, the Court finds oral argument unnecessary and hereby

19   GRANTS the motion for the reasons explained herein.

20   I.     BACKGROUND

21          Plaintiff Erica Scott brings the underlying employment action against Defendants

22   Multicare Health System and Chad Krilich, alleging that they unlawfully terminated her

23   employment based on her gender and race and in retaliation for having voiced concerns about

24   patient safety. (See generally Dkt. No. 13.) Defendants assert that Plaintiff’s employment was

25   terminated for legitimate, non-discriminatory reasons, among other defenses. (Dkt. No. 14 at 5–

26   6.)


     ORDER
     C18-0063-JCC
     PAGE - 1
 1          Plaintiff currently works as a surgeon for Piedmont Healthcare in Atlanta, Georgia. (Dkt.

 2   No. 32 at 3.) During discovery in this case, Plaintiff has provided Defendants with: her

 3   employment contract with Piedmont; Form W-2s from 2015, 2016, and 2017; her Piedmont

 4   paystubs from September 30, 2018 to October 27, 2018; and Piedmont’s annual on-call surgical

 5   schedules for 2018 and 2019. (Dkt. No. 33 at 1.) During her deposition, Plaintiff stated that she

 6   was unaware of any written evaluations of her performance at Piedmont. (Dkt. No. 33-1 at 5.)

 7          Following Plaintiff’s deposition, Defendants told Plaintiff that they were seeking

 8   documents in Plaintiff’s Piedmont personnel records “related to write-ups or disciplinary
 9   matters.” (Dkt. No. 33-2 at 6.) After the parties disagreed as to whether the documents were
10   relevant and discoverable, (see id. at 2–5), Defendants notified Plaintiff of their intent to
11   subpoena Piedmont for documents, including Plaintiff’s performance records. (Dkt. No. 33-4 at
12   3–4.) In a later email, Defendants stated that documents related to Plaintiff’s performance at
13   Piedmont “are directly relevant given that Dr. Scott’s theory includes the allegation that she was
14   written up unfairly at AMC, and therefore we need to determine if her current employer is
15   writing her up for similar issues, as it would support the fairness of being written up similarly at
16   AMC.” (Dkt. No. 33-5 at 2.)
17          Plaintiff moves for a protective order prohibiting discovery of documents related to her
18   performance and disciplinary record with Piedmont, including any subpoena seeking such

19   documents. (Dkt. No. 32.)

20   II.    DISCUSSION

21          A.      Legal Standard

22          The Court may issue a protective order to prevent “annoyance, embarrassment,

23   oppression, or undue burden or expense” in connection with documents sought in discovery. Fed.

24   R. Civ. P. 26(c). This includes “forbidding inquiry into certain matters, or limiting the scope of

25   disclosure or discovery to certain matters . . . .” Fed. R. Civ. P. 26(c)(1)(D). To establish good

26   cause under Rule 26(c), the movant must show “‘that specific prejudice or harm will result’ if the


     ORDER
     C18-0063-JCC
     PAGE - 2
 1   protective order is not granted.” In re Roman Catholic Archbishop of Portland in Or., 661 F.3d

 2   417, 424 (9th Cir. 2011) (quoting Foltz v. State Farm Mut. Ins. Co., 331 F.3d 1122, 1130 (9th

 3   Cir. 2003)). “Rule 26(c) confers broad discretion on the trial court to decide when a protective

 4   order is appropriate and what degree of protection is required.” Seattle Times Co. v. Rhinehart,

 5   467 U.S. 20, 36 (1984).

 6          The scope of a subpoena request is coequal with the scope of discovery. See Fed. R. Civ.

 7   P. 45(d)(1) advisory committee’s note to 1970 amendment. Courts are required to modify or

 8   quash subpoenas that present an undue burden or require the disclosure of privileged or protected
 9   matter. Fed. R. Civ. P. 45(d)(3)(A).
10          B.      Current Employer’s Personnel Records
11          As a threshold matter, “[g]enerally, employment records from separate employers are not
12   discoverable due to their highly private nature absent a specific showing by a defendant as to
13   their relevance.” Paananen v. Cellco P’ship, Case No. C08-1042-RSM, Dkt. No. 25 at 4 (W.D.
14   Wash. 2009) (citing Woods v. Fresenius Med. Care Grp. of N.A., 2008 WL 151836, slip op. at 1
15   (S.D. Ind. 2008); Chamberlain v. Farmington Sav. Bank, 2007 WL 2786421, slip op. at 1 (D.
16   Conn. 2007)). Defendants seek Plaintiff’s performance- and disciplinary-related personnel
17   records from Piedmont, her current employer, asserting that such records would evidence
18   Defendants’ reasonableness if they show that Piedmont responds similarly to Plaintiff’s

19   behavior. (See Dkt. No. 33-5 at 2, 6, 12.) 1 But Plaintiff’s claims of discrimination and retaliation

20   concern how Defendants treated her while she was employed at Defendant Multicare Health

21   System’s Auburn Medical Center in Washington. (See generally Dkt. No. 12.) Plaintiff’s

22   allegations against Defendants have put her employment at Auburn Medical Center at issue, and

23   do not implicate her performance at Piedmont, whether she has raised similar concerns at

24

25          1
               The Court notes that, although Defendants repeatedly assert that they are not seeking
     the records to show a pattern in Plaintiff’s behavior, Defendants’ arguments appear to contradict
26   this position. (See, e.g., Dkt. No. 36 at 2, 6.)

     ORDER
     C18-0063-JCC
     PAGE - 3
 1   Piedmont, or whether Piedmont has disciplined her on the same grounds as Defendants.

 2   Moreover, Defendants have not shown that Piedmont’s similar treatment of Plaintiff would

 3   necessarily demonstrate Defendants’ reasonableness in this case; conversely, such evidence

 4   could simply show that Plaintiff may have similar claims against her current employer. Finally,

 5   Defendants have not argued that Plaintiff’s personnel records from her current employer would

 6   support Defendants’ claims that Plaintiff was terminated from Auburn Medical Center for

 7   legitimate, non-discriminatory reasons or overriding reasons. (See Dkt. No. 14 at 5 – 6; see

 8   generally Dkt. No. 36.) Therefore, Defendants have not made a specific showing of relevance
 9   sufficient to demonstrate that Plaintiff’s personnel records at her current employer are
10   discoverable in this case. See Paananen, Case No. C08-1042-RSM, Dkt. No. 25 at 4.
11          Further, Plaintiff has established good cause warranting a protective order restricting
12   Defendants from seeking Plaintiff’s personnel records from her current employer. As discussed
13   above, Plaintiff has a privacy interest in her employment records at her current employer, and
14   Defendants have not made a specific showing of relevance outweighing Plaintiff’s interest. (Dkt.
15   No. 32 at 6–9); see Paananen, Case No. C08-1042-RSM, Dkt. No. 25 at 4. Plaintiff has also
16   cited the negative impact that Defendants’ proposed subpoena could have on her current
17   employment at Piedmont. (Dkt. No. 32 at 9) (citing Warnke v. CVS Corp., 265 F.R.D. 64, 69
18   (E.D.N.Y. 2010); Graham v. Casey’s Gen. Stores, 206 F.R.D. 251, 256 (S.D. Ind. 2002)).

19   Plaintiff’s privacy interest in her employment records and the negative impact of a third-party

20   subpoena on her current employment constitute good cause meriting entry of a protective order,

21   especially considering Defendants’ failure to make a specific showing of relevancy as to the

22   records they seek. See Fed. R. Civ. P. 26(c).

23   III.   CONCLUSION

24          For the foregoing reasons, Plaintiff’s motion for protective order regarding Defendants’

25   proposed third-party discovery (Dkt. No. 32) is GRANTED. Defendants shall not issue a third-

26   party subpoena or otherwise seek discovery of Plaintiff’s current performance- and disciplinary-


     ORDER
     C18-0063-JCC
     PAGE - 4
 1   related documents from Plaintiff’s current employer.

 2          DATED this 10th day of April 2019.




                                                        A
 3

 4

 5
                                                        John C. Coughenour
 6                                                      UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0063-JCC
     PAGE - 5
